— In a proceeding seeking a certificate of relief from disabilities pursuant to Correction Law § 702, Waldbaum, Inc., appeals from (1) an order of the Supreme Court, Nassau County (Kutner, J.), entered March 20, 1989, which denied the application, and (2) an ex parte order of the same court, dated September 7, 1990, which, in effect, granted renewal and thereupon adhered to the original determination.
Ordered that the appeal from the order entered March 20, 1989 is dismissed, without costs or disbursements, as that order was superseded by the order dated September 7, 1990, made upon renewal; and it is further,
Ordered that the appeal from the order dated September 7, 1990, is dismissed, without costs or disbursements.
We find no statutory authority for an appeal by Waldbaum, Inc., from the court’s ex parte order which denied its renewed application for a Certificate of Relief from Disabilities (see, CPL 450.10, 450.15, 450.30; People v Renville-Oviedo, 178 AD2d 442). Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.